                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JENNIFER WINFREY,
                                   7                                                       Case No. 4:18-cv-06281-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                        60 DAYS; ORDER CONTINUING CASE
                                   9                                                       MANAGEMENT CONFERENCE
                                         FIDELITY CAPITAL HOLDINGS, INC.,
                                  10                                                       Re: Dkt. No. 38
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 24, 2019, the parties filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          Additionally, the case management conference set for October 1, 2019 is continued to

                                  16   December 17, 2019 at 1:30 p.m. The parties’ joint case management statement is due on or before

                                  17   December 10, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 25, 2019

                                  20                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
